                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
JACOB BAILEY,
                                                               OPINION AND ORDER
                            Plaintiff,
                                                                   17-cv-943-bbc
              v.

JOHN WIENANDT, JAMES JOHNSON,
NATASHA CORNELEUS, GREG PEHLKE,
MARY JO CHIZEK and KARRI GORTON,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Plaintiff Jacob Bailey is proceeding in this case on claims that staff at the Lincoln Hills

School for Boys in Irma, Wisconsin, violated his constitutional rights by using excessive

force against him, subjecting him to an unnecessary strip search and failing to provide him

adequate medical treatment after breaking his arm. He is represented by counsel. Now

before the court is defendants’ motion for summary judgment on the grounds that plaintiff

failed to exhaust his administrative remedies before filing suit. Dkt. #33. For the reasons

set out below, I am denying the motion.




                                          OPINION

       Under the Prison Litigation Reform Act, “[n]o action shall be brought with respect

to prison conditions . . . until such administrative remedies as are available are exhausted.”

42 U.S.C. § 1997e(a). The purpose of the exhaustion requirement is to give the prison

administrators a fair opportunity to resolve the grievance without litigation. Woodford v.


                                                1
Ngo, 548 U.S. 81, 88–89 (2006). To satisfy § 1997e(a), a prisoner must complete each step

in the administrative process “in the place, and at the time, the prison's administrative rules

require.” Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). If a prisoner fails to

exhaust his administrative remedies before filing his lawsuit, the court must dismiss the case,

Perez v. Wisconsin Department of Corrections, 182 F.3d 532, 535 (7th Cir. 1999), but the

defendants have the burden to prove that the prisoner did not exhaust his administrative

remedies. Jones v. Bock, 549 U.S. 199 (2007).

       The Prison Litigation Reform Act’s exhaustion requirements apply to all “prisoner[s]

confined in any jail, prison, or other correctional facility.” 42 U.S.C. 1997e(a). Under the

Act, “prisoner” is defined as “any person incarcerated or detained in any facility who is

accused of, convicted of, sentenced for, or adjudicated delinquent for, violations of criminal

law or the terms and conditions of parole, probation, pretrial release, or diversionary

program.”    42 U.S.C. § 1997e(h).        Defendants contend that the Act’s exhaustion

requirements applied to plaintiff during the time he was incarcerated at Lincoln Hills

because he qualified as a “prisoner” under the terms of the Act. Plaintiff has not argued that

he was exempt from the exhaustion requirements, so I will assume that he was a “prisoner”

subject to the requirements of § 1997e(a).

       Plaintiff’s claims arise out of an incident that occurred in March 2014 while he was

incarcerated at Lincoln Hills. He alleges that defendant Cornelius ordered defendants

Johnson, Wiendandt and others to enter plaintiff’s cell to perform a search. After Johnson

and Wienandt entered the cell, they allegedly forced plaintiff onto his hands and knees, told



                                               2
him they were going to knock out his teeth and ordered him to apologize for covering his cell

camera with toilet paper. Plaintiff alleges that Johnson and Wienandt then climbed on top

of plaintiff and twisted both of his arms behind his back, breaking his left wrist and arm.

Plaintiff was then stripped and left in his cell for several hours with no belongings, bedding

or clothes. More than a week later, on March 21, 2014, plaintiff was taken to the hospital

for treatment of his wrist and arm fractures.

       Plaintiff received a conduct report after the incident. Dkt. #49-3. On March 17,

2014, plaintiff complained to his youth counselor about the incident. The youth counselor

reported the incident to Lincoln Hills’ security director, who agreed to perform an

institutional investigation. The youth counselor later reported the incident to Lincoln

County Social Services as a case of possible child abuse. On March 18, 2014, plaintiff

completed a “disciplinary investigation statement” form detailing the incident, as part of the

investigation into his conduct report. Dkt. #49-4. Plaintiff was ultimately found guilty of

several rule violations. Dkt. #55-3.

       Defendants argue that plaintiff failed to exhaust his administrative remedies because

he failed to use Lincoln Hills’ grievance procedure or otherwise formally grieve any of the

incidents that are the subject of this action. Wisconsin has codified procedures for youth

inmate complaints in Wisconsin Administrative Code ch. 380. Additionally, defendants

state that Lincoln Hills has adopted an inmate complaint policy to implement the provisions

of ch. 380. Defendants submitted a declaration from Matthew Bores, who worked as the

institution complaint examiner and litigation coordinator at Lincoln Hills from April 2016



                                                3
to July 2018, which is after the time period in which plaintiff was incarcerated there.

Attached to Bores’ declaration is the Lincoln Hills Policy 7.02, “Youth Complaint and

Appeal Process,” which Bores states was in effect during plaintiff’s incarceration at Lincoln

Hills. Dkt. #35, ¶ 4.

       Under Policy 7.02, youth inmates begin the grievance process by discussing their

complaint with a social worker or youth counselor. Dkt. #35-1. If the issue is not resolved,

the youth may file a youth complaint form with either a complaint mediator and supervising

youth counselor or the superintendent, depending on the subject of the complaint. Id. The

superintendent then issues a written decision on the complaint, which the youth may appeal.

Id.   In his declaration, Bores states that he searched plaintiff’s incarceration file, the

Department of Corrections’ inmate complaint spreadsheets and annual reports, but did not

find any youth complaint filed by plaintiff related to the incidents at issue in this lawsuit.

Dkt. #35, ¶¶ 15-16.

       Defendants argue that because plaintiff failed to follow the grievance policy set forth

in Policy 7.02, he failed to exhaust his administrative remedies. Plaintiff counters with

arguments regarding whether Bores’ declaration is sufficient to establish that Policy 7.02 was

in effect in March 2014 or that plaintiff failed to comply with it. However, Bores’ position

as the inmate complaint examiner and litigation coordinator qualifies him to certify that the

records he submitted are accurate, and plaintiff has pointed to no evidence to undermine his

sworn testimony. Plaintiff also argues that Policy 7.02 was optional, rather than mandatory,

but that argument is not persuasive either. State law determines the administrative remedies



                                              4
that a state prisoner must exhaust for purposes of the Prison Litigation Reform Act, Pyles

v. Nwaobasi, 829 F.3d 860, 864 (7th Cir. 2016), and “the Supreme Court has rejected any

suggestion that prisoners are permitted to pick and choose how to present their concerns to

prison officials.” Pavey v. Conley, 663 F.3d 899, 905–06 (7th Cir. 2011).

       That being said, defendants’ arguments about exhaustion fail for other reasons.

Prisoners are required to exhaust only those grievance procedures that are “available” to

them. King v. McCarty, 781 F.3d 889, 893 (7th Cir. 2015).              “When administrative

procedures are clearly laid out . . . an inmate must comply with them in order to exhaust his

remedies.” Pavey, 663 F.3d at 905. However, “[p]risoners are required to exhaust grievance

procedures they have been told about, but not procedures they have not been told about.”

King, 781 F.3d at 896; White v. Bukowski, 800 F.3d 392, 397 (7th Cir. 2015) (same). See

also Ramirez v. Young, –F.3d–, 2018 WL 4870025, at *3 (7th Cir. Oct. 9, 2018)

(“[R]emedies are available only if a prisoner has been notified of their existence.”). Although

defendants have submitted evidence showing that an inmate complaint process was in place

during the time plaintiff was incarcerated at Lincoln Hills, they have failed to submit any

evidence establishing that plaintiff was even aware of Policy 7.02 or Wisconsin

Administrative Code ch. 380 in March 2014. Defendants suggest in their briefs that

plaintiff knew about the policy, dkt. #53 at 3, but they cite no actual evidence establishing

that he was told about the grievance policy when he entered Lincoln Hills, that he was

provided an inmate handbook that described the grievance procedures or that he had access

to youth complaint forms in March 2014.



                                               5
       Additionally, “existing remedial processes are available only if communicated in a way

reasonably likely to be understood.”        Ramirez, –F.3d–, 2018 WL 4870025, at *3

(administrative remedies not available where they were described to prisoner by prison

officials only in language he could not understand).        “Before dismissing a prisoner’s

complaint for failure to exhaust, the district court should be able to point to evidence that

the relevant administrative procedures were explained ‘in terms intelligible to lay persons.’”

Id. (citation omitted). “That analysis must also account for individual capabilities.” Id.

(citing Weiss v. Barribeau, 853 F.3d 873, 875 (7th Cir. 2017) (excusing failure to exhaust

where defendants failed to show that existing procedures could be used by prisoner suffering

from mental illness)).

       In this instance, defendants have cited no evidence establishing that “the relevant

administrative procedures were explained ‘in terms intelligible to lay persons,’” particularly

taking into consideration plaintiff’s age (14 years old) and circumstances after the incidents

in question. According to plaintiff, he believed he had complied with any grievance policy

by complaining to his youth counselor, submitting a disciplinary investigation statement and

meeting with the Lincoln County Department of Social Services after the incident. Plt.’s

Aff., dkt. #47, ¶¶ 2, 5. He states that after meeting with social services, he was told the

police would be notified and he was not “asked or director to fill out additional forms

regarding the incident.” Id. ¶ 6. Plaintiff’s belief that his communications were sufficient

to satisfy any grievance requirements appear reasonable under the circumstances.

       Defendants argue that plaintiff’s subjective but false belief that his actions were



                                              6
sufficient to satisfy Lincoln Hills’ grievance procedures should not excuse his failure to

comply. However, this is true only to a point. A prisoner’s subjective ignorance about

grievance procedures does not excuse a prisoner’s failure to exhaust “so long as the prison

has taken reasonable steps to inform the inmates about the required procedures.” Ramirez,

–F.3d–, 2018 WL 4870025, at *6. In this case, however, defendants have cited no evidence

showing that they took any reasonable steps to inform plaintiff of the grievance procedures.

       Further, defendants provide little explanation as to why plaintiff was asked to

complete the disciplinary investigation form, beyond stating that it was part of the

investigation into the conduct report issued against him. However, if plaintiff was asked to

describe what happened to him as part of the disciplinary process, plaintiff could have

reasonably believed that any complaints he had would be addressed through the disciplinary

process. Wis. Admin. Code DOC § 380.02(1)(a) (“[A] youth may not use the complaint

procedure for complaints about . . . [f]actual disputes or decisions in the disciplinary process.

. . except that the complaint procedure may be used to challenge procedural errors. . . .”).

       In sum, “it is not plaintiff’s burden to establish that the grievance process was

unavailable. . . It is defendants’ burden to show that plaintiff did not exhaust available

remedies.” Davis v. Mason, 881 F.3d 982, 985 (7th Cir. 2018). Because defendants have

failed to show that any administrative remedies were available to plaintiff, their motion for

summary judgment will be denied.




                                               7
                                         ORDER

       IT IS ORDERED that the motion for summary judgment filed by defendants Mary Jo

Chizek, Natasha Corneleus, Karri Gorton, James Johnson, Greg Pehlke and John Wienandt, dkt.

#33, is DENIED.

              Entered this 30th day of October, 2018.

                                          BY THE COURT:

                                          /s/
                                          ________________________
                                          BARBARA B. CRABB
                                          District Judge




                                            8
